Title: Abigail Adams to Cotton Tufts, 8 March 1785
From: Adams, Abigail
To: Tufts, Cotton


     
      My Dear Sir
      
       March 8th. 1785
      
     
     Mr. Adams received last Evening a Letter from you dated January 1st, in which you inform him of some little purchases which are very agreeable to him. I wrote you by his consent in January respecting Mr. Alleynes Farm. I suppose my Letters have not yet reachd America, as Captain Young has been detained Months in England longer than was expected. We are a little alarmed at the Hazard we have run, because we find it impossible upon the present Establishment to save any thing from it. I believe I mentiond to you that with the assistance of my son I had kept a Regular account of all our expences. And I am sure you will suppose that we live very differently from what we really do, when I assure you that I am obliged to Economize not to be in debt at the close of every Month; if Congress would place us where we were at first, we might get through the purchase of the place, but as that is yet dubious and our sons are going into College which will be attended with a large expence, we are fearfull of being involved in difficulties, and tho it is an object very desirable to us, we fear we shall be obliged to give up the Idea of it. If Mr. Alleyne however should be as dilatory as he has hitherto been, I will not dispair, if our former request have not reachd you so as to have taken decisive measures. You will go no further at present than to make inquiries what it may be had for, and what you really think the value of it, which you will be so kind as to transmit to us. I recollect a story of a minister of Queen Elizabeths whom she one day visited, and observed to him that he had a very small and indifferent House. May it please your Majesty said the minister, the House is big enough for the Man, but you have made the Man too big for the House.
     As to the Medford Farm you will be so kind as to have every thing done which will be for the benifit of it. We have so perfect a confidence on your judgment with regard to all these matters that we scarcly wish to direct about them, and Mr. A has been so long a statesman that I cannot get him to think enough upon his domestick affairs. He loves to have every thing as it should be, but does not wish to be troubled about them. He chuses I should write and think about them and give directions. Tho I am very willing to releive him from every care in my power, yet I think it has too much the appearence of weilding instead of sharing the Scepter.
     I cannot Sir give you any very promising account with Regard to the Treaties of commerce. Prussia have compleated theirs all to signing. As to England they appear as much infatuated as ever, no answer has been as yet sent to the information which our ministers gave them in December, that they were ready to go to England and treat with them. I have heard that our Merchants are very Angry that the ministers do not Treat, and that they reflect upon them. What more can be done than to inform the Courts of their powers, and to offer them term of treatys. They cannot compel nations into treaties. England is very sour and bitter haughty and imperious, and I hear abuses America upon every occasion. Time was you know Sir, when an amicable treaty might have been made with England very favourable to America, and you know to what intrigues it was oweing that the Commercial powers were taken from the person in whom they were first invested; but Time past, can not be recalled, as our Country Men now feel, and as was then predicted.
     Mr. Jays acceptance as minister for Foreign affairs gives us hopes that his wisdom and integrity will have a happy influence upon our affairs. Mr. Adams’s Colleigue Mr. Jefferson is an Excellent Man. Worthy of his station and will do honour to his Country. He has been sick all winter and is now far from being well. Dr. Franklin goes not out at all. Remember me sir to my dear good Aunt and to your son and Neice. My Heart always overflows when I think of all my dear Friends in America, in the first of that Number I hold you and yours and such I hope you will ever consider your affectionate
     
      A Adams
     
    